DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2017/0222768).

a higher layer processing unit (5G, LTE-A system; Pub [0002-0008]) configured to configure multiple channel state information reference signal (CSI-RS) resources and assistance information (1004; Pub [0114]); 
a transmitter configured to transmit CSI-RSs by using the multiple CSI-RS resources (1006 and 1008; Pub [0115-0116]); and 
a receiver configured to receive, from the terminal apparatus, information (CRI) (message according to RB spacing) indicating one CSI-RS resource of the multiple CSI-RS resources (1010; Pub [0117-0118]), wherein the assistance information is information for assisting the terminal apparatus in cancelling or suppressing neighbor cell interference, the assistance information includes at least one of a cell ID, a subcarrier spacing, a demodulation reference signal (DMRS) configuration, the number of DMRS antenna ports, power offset between a reference signal and PDSCH, or the number of layers, and one or more of the assistance information is configured for the CRI (Pub [0055-0665]; Table 1 and 2).	                                        b)	Regarding claims 3 and 7, Lee et al disclose a terminal apparatus (1002 in Fig. 10; Fig. 12) for communicating with a base station apparatus (1000 in Fig. 10; Fig. 11), the terminal apparatus comprising: 
a higher layer processing unit (5G, LTE-A system; Pub [0002-0008]) for which multiple channel state information reference signal (CSI-RS) resources and assistance information are configured (1004; Pub [0114]);

a measuring unit configured to generate channel state information (CSI) from the CSI-RSs (1010); and 
a transmitter configured to transmit the CSI to the base station apparatus (1012), wherein the CSI includes information (CRI) (message according to RB spacing) indicating one CSI-RS resource of the multiple CSI-RS resources (1010; Pub [0117-0118]), the assistance information is information for assisting the terminal apparatus in cancelling or suppressing neighbor cell interference, the assistance information includes at least one of a cell ID, a subcarrier spacing, a demodulation reference signal (DMRS) configuration, the number of DMRS antenna ports, power offset between a reference signal and PDSCH, and the number of layers, and one or more of the assistance information is configured for the CRI (Pub [0055-0665]; Table 1 and 2).                
c)	Regarding claims 2 and 4, Lee et al disclose wherein the multiple CSI-RS resources are divided into multiple groups, and the CRI is received for each of the groups (Table 1 and 2).                                                       d)	Regarding claim 5, Lee et al disclose wherein the transmitter transmits a downlink shared channel and CRI associated with demodulation of the downlink shared channel (Pub [0007]), and cancels or suppresses an interference signal by using the assistance information associated with the CRI (Pub [0114]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0014450 Park et al disclose receiving CSI-RS and reporting back to BS. US 2014/0185480 Lee et al disclose channel estimation for sub-cells. US 2020/0136682 Faxer et al disclose multi-beam channel state estimations. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         June 17, 2021

/EVA Y PUENTE/                                                                                                                                              Primary Examiner, Art Unit 2632